Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

Claims 3, 4, 11, 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

In the present instance, claim 1 recites the broad recitation: 
wherein the conductive layer is formed over at least one of the following: 
the first surface of the first dielectric layer, and
a portion of sidewalls of each of the plurality of via holes, and 
wherein the conductive layer is configured so as to allow the optical collimator to filter light in a range of wavelengths.
Claim 3 also recites:
wherein a first thickness of the conductive layer over the first surface of the first dielectric layer is approximately 20 nanometers and a second thickness of the conductive layer over the sidewalls of each of the plurality of via holes is approximately 2 nanometers,
which is the narrower statement of the range/limitation.
Claim 4 also recites:
wherein a depth of the portion of sidewalls with the conductive layer is approximately 3,000 nanometers, wherein the first depth is measured from the first surface of the dielectric layer,
which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For the purposes of examination, the above limitation is interpreted as,

(Claim 1, option 1) the first surface of the first dielectric layer, or
(Claim 1, option 2) a portion of sidewalls of each of the plurality of via holes, and 
wherein the conductive layer is configured so as to allow the optical collimator to filter light in a range of wavelengths.
(Claim 3, option 1) Wherein a first thickness of the conductive layer over the first surface of the first dielectric layer is approximately 20 nanometers and 
(Claim 3, option 2) a second thickness of the conductive layer over the sidewalls of each of the plurality of via holes is approximately 2 nanometers.
(Claim 4, option 1) Wherein a depth of the portion of sidewalls with the conductive layer is approximately 3,000 nanometers, 
(Claim 4, option 2) wherein the first depth is measured from the first surface of the dielectric layer.
Thus, if
(Claim 1, option 1) the first surface of the first dielectric layer, 
then,
(Claim 3, option 1) wherein a first thickness of the conductive layer over the first surface of the first dielectric layer is approximately 20 nanometers.
Or, if
(Claim 1, option 2) a portion of sidewalls of each of the plurality of via holes, and 
then,
(Claim 3, option 2) a second thickness of the conductive layer over the sidewalls of each of the plurality of via holes is approximately 2 nanometers, and


In the present instance, claim 8 recites the broad recitation: 
wherein the conductive layer is formed over at least one of the following: 
(Claim 8, option 1) the first surface of the first dielectric layer and 
(Claim 8, option 2) a portion of sidewalls of each of the plurality of via holes, and 
wherein the conductive layer is configured so as to allow the optical collimator to filter light in a range of wavelengths.
Claim 11 also recites:
wherein a first thickness of the conductive layer over the first surface of the first dielectric layer is approximately 20 nanometers and a second thickness of the conductive layer over the sidewalls of each of the plurality of via holes is approximately 2 nanometers,
which is the narrower statement of the range/limitation.
Claim 12 also recites:
wherein a first depth of the portion of side walls with the conductive layer is approximately 2 nanometers, wherein the first depth is measured from the first surface of the first dielectric layer,
which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For the purposes of examination, the above limitation is interpreted as,
(claim 8) wherein the conductive layer is formed over at least one of the following: 
or 
(Claim 8, option 2) a portion of sidewalls of each of the plurality of via holes, and 
wherein the conductive layer is configured so as to allow the optical collimator to filter light in a range of wavelengths.
(Claim 11, option 1) wherein a first thickness of the conductive layer over the first surface of the first dielectric layer is approximately 20 nanometers and 
(Claim 11, option 2) a second thickness of the conductive layer over the sidewalls of each of the plurality of via holes is approximately 2 nanometers,
(Claim 12, option 1) wherein a first depth of the portion of side walls with the conductive layer is approximately 2 nanometers, 
(Claim 12, option 2) wherein the first depth is measured from the first surface of the first dielectric layer.
Thus, if
(Claim 8, option 1) the first surface of the first dielectric layer, 
then,
(Claim 11, option 1) wherein a first thickness of the conductive layer over the first surface of the first dielectric layer is approximately 20 nanometers,
wherein the first depth is measured from the first surface of the first dielectric layer.
Or, if
(Claim 8, option 2) a portion of sidewalls of each of the plurality of via holes, and 
then,
(Claim 11, option 2) a second thickness of the conductive layer over the sidewalls of each of the plurality of via holes is approximately 2 nanometers,


In the present instance, claim 16 recites the broad recitation: 
forming a conductive layer over at least one of the following: 
the first surface of the second dielectric layer and 
a portion of sidewalls of each of the plurality of via holes of the collimator structure.
Claim 18 also recites:
wherein a first thickness of the conductive layer over the first surface of the first dielectric layer is approximately 20 nanometers and 
a second thickness of the conductive layer over the sidewalls of each of the plurality of via holes is approximately 2 nanometers.
Claim 19 also recites:
wherein a depth of the portion of sidewalls with the conductive layer is approximately 3,000 nanometers, wherein the first depth is measured from the first surface of the dielectric layer,
which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For the purposes of examination, the above limitation is interpreted as, 
(Claim 16) forming a conductive layer over at least one of the following: 
(Claim 16, option 1) the first surface of the second dielectric layer or

(Claim 18, option 1) wherein a first thickness of the conductive layer over the first surface of the first dielectric layer is approximately 20 nanometers and,
(Claim 18, option 2) a second thickness of the conductive layer over the sidewalls of each of the plurality of via holes is approximately 2 nanometers.
(Claim 19, option 1) wherein a depth of the portion of sidewalls with the conductive layer is approximately 3,000 nanometers, 
(Claim 19, option 2) wherein the first depth is measured from the first surface of the dielectric layer.
Thus, if 
(Claim 16, option 1) the first surface of the second dielectric layer, 
then,
(Claim 18, option 1) wherein a first thickness of the conductive layer over the first surface of the first dielectric layer is approximately 20 nanometers, and
(Claim 19, option 2) wherein the first depth is measured from the first surface of the dielectric layer.
Or if, 
(Claim 16, option 2) a portion of sidewalls of each of the plurality of via holes of the collimator structure,
then,
(Claim 18, option 2) a second thickness of the conductive layer over the sidewalls of each of the plurality of via holes is approximately 2 nanometers.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5, 8, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. [US PG PUB 20190148437] (hereinafter Cheng) and further in view of UESAKA [US PG PUB 20190006407] (hereinafter UESAKA).

Referring to claim 1, Cheng teaches, an optical collimator (610, Fig. 9, Para. 48), comprising:
an optical collimator (610, Fig. 9, Para. 48), comprising: 
a dielectric layer (124, Fig. 9 , Para. 30); 
a substrate (122, Fig. 9, Para. 30);
a plurality of via holes (between each element 610, Fig. 9, Para. 48); 

wherein each of the plurality of via holes extends through the dielectric layer (124, Fig. 9 , Para. 30) and the substrate (122, Fig. 9, Para. 30) from the first surface of the dielectric layer to a second surface of the substrate in a vertical direction, (extending throughout the structure, Fig. 9; see also formation of structures [402, Fig. 5, Para. 45]). 
wherein the dielectric layer is formed over the substrate (124 over 122)
Cheng does not specifically teach, 
a conductive layer, 
wherein the conductive layer is formed over at least one of the following: 
the first surface of the first dielectric layer and a portion of sidewalls of each of the plurality of via holes, and 
wherein the conductive layer is configured so as to allow the optical collimator to filter light in a range of wavelengths.
Referring to the invention of UESAKA, UESAKA teaches, 
a conductive layer (wherein 124 and 125 comprise an electrically conductive light-shielding material layer, Para. 58), wherein the dielectric layer (123, Fig. 2, Para. 56) is formed over the substrate (102, Fig. 2, Para. 56), 
wherein the conductive layer is formed over at least one of the following: 
the first surface of the first dielectric layer (123, Fig. 2, Para. 56) and a portion of sidewalls of each of the plurality of via holes (wherein the conductive material is arranged as strips and slits in between the collimator and polarizer structure, Para. 57), and 

In view of such combined teachings of Cheng and UESAKA, it would have been obvious to one of ordinary skill in the art at the time of the invention to include UESAKA’s teaching of conductive layers to filter specific ranges of wavelengths such as, but not limited to, by the conductive feature varying refractive index of incident and/or phase shifting of electromagnetic radiation.  Furthermore, in the case of using a conductive layer over the dielectric layer, a case of prima facie obviousness exists where it would have been obvious to one of ordinary skills in the art at the time of the invention to use a conductive layer to provide electrical contacts to the sensing elements of the structure (see MPEP § 2144.06 and MPEP § 2144.07).  

Referring to claim 2, Cheng does not specifically teach, 
wherein the conductive layer comprises aluminum copper (AlCu) alloy.
Referring to the invention of UESAKA, UESAKA teaches,
wherein the conductive layer comprises aluminum copper (AlCu) alloy (Para. 57).
In view of such combined teachings of Cheng and UESAKA, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a conductive, metallic alloy layer, such as aluminum-copper, for optimization of allowed wavelengths for the structure (see MPEP § 2144.06).   Furthermore, a case of prima facie obviousness exist when using metallic-alloys as the conductive layer for optimization of targeted electromagnetic radiation through electrical characterization such as refractive index (refer to In re Leshin, 277 F.2d 197, 125 USPQ 416 [CCPA 1960], see MPEP § 2144.07). 

Referring to claim 5, Cheng teaches the collimator of claim 1,

Cheng does not specifically teach, 
a dimension of approximately 0.05 micrometers.  
However, it is noted in Para. 45 that Cheng does teach,
overlapping ranges of 20 nm to approximately 300 nm (or 0.02 µm to approximately 0.3 µm).
In view of such teachings of Cheng, it would have been obvious to one of ordinary skill in the art at the time of the invention to use dimensions that fall within range of dimensions disclosed for the device structure to have an appropriate size for the filtering and passing of specific incident radiation wavelengths of corresponding values (see MPEP § 2144.05 I).  In the case of the disclosed ranges appearing to overlap the claimed ranges of the via holes, a prima facie case of obviousness exists (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 [Fed. Cir. 1997]).  The values are close enough such that It would have been obvious to one skilled in the art would at the time of the invention to change the dimension of the via holes as a mere optimization of a result-effective variable and would be achievable through routine experimentation (see MPEP § 2144.05 II).

Referring to claim 8, Cheng teaches, a semiconductor device, comprising:
at least one optical sensing element (104, Fig. 9, Para. 53); and 
an optical collimator (610, Fig. 9, Para. 48); 
wherein the optical collimator comprises: 
a first dielectric layer (124, Fig. 9 , Para. 30), 
a first substrate (122, Fig. 9, Para. 30), 
a plurality of via holes (between each element 610, Fig. 9, Para. 48), 

wherein the plurality of via holes are configured as an array along a lateral direction of a first surface of the first dielectric layer (wherein the array of via holes correspond to pixels and sensor structure below, Fig. 9 and 10, Para. 37), 
wherein each of the plurality of via holes extends through the first dielectric layer (124, Fig. 9 , Para. 30) and the first substrate (122, Fig. 9, Para. 30) from the first surface of the first dielectric layer to a second surface of the first substrate in a vertical direction (Fig. 9), 
Cheng does not specifically teach, 
a conductive layer,
wherein the conductive layer is formed over at least one of the following: 
the first surface of the first dielectric layer and a portion of sidewalls of each of the plurality of via holes, and 
wherein the conductive layer is formed so as to allow the optical collimator to filter light in a range of wavelengths.
Referring to the invention of UESAKA, UESAKA teaches, 
a conductive layer (wherein 124 and 125 comprise an electrically conductive light-shielding material layer, Para. 58),
wherein each of the plurality of via holes extends through the first dielectric layer and the first substrate (102 [comprising 122], Fig. 2, Para. 56) from the first surface of the first dielectric layer (123, Fig. 2, Para. 56) to a second surface of the first substrate in a vertical direction (wherein via holes of 124 are formed in the same layer as dielectric layer 123 [see Para. 56], and is known in the art to extend vertically through each side of the layer in between 123 and the top of substrate 102 [see 122, Fig. 2], Para. 56), 

the first surface of the first dielectric layer (123, Fig. 2, Para. 56) and a portion of sidewalls of each of the plurality of via holes (wherein the conductive material is arranged as strips and slits in between the collimator and polarizer structure, Para. 57), and 
wherein the conductive layer is formed so as to allow the optical collimator to filter light in a range of wavelengths (Para. 57).
In view of such combined teachings of Cheng and UESAKA, it would have been obvious to one of ordinary skill in the art at the time of the invention to include UESAKA’s teaching of conductive layers to filter specific ranges of wavelengths such as, but not limited to, by the conductive feature varying refractive index of incident and/or phase shifting of electromagnetic radiation.  Furthermore, in the case of using a conductive layer over the dielectric layer, a case of prima facie obviousness exists where it would have been obvious to one of ordinary skills in the art at the time of the invention to use a conductive layer to provide electrical contacts to the sensing elements of the structure (see MPEP § 2144.06 and MPEP § 2144.07).  

Referring to claim 9, Cheng teaches, the semiconductor device of claim 8,
wherein the at least one optical sensing element (104, Fig. 9, Para. 53) is formed in a second substrate (102/112, Fig. 9, Para. 53), 
wherein the second substrate is further coated with a second dielectric layer (114, Fig. 9 , Para. 27), and 
wherein the optical collimator is formed over the second dielectric layer (Fig. 9). 

Referring to claim 10, Cheng does not specifically teach,
 wherein the conductive layer comprises aluminum copper (AlCu) alloy.
Referring to the invention of UESAKA, UESAKA teaches,
wherein the conductive layer comprises aluminum copper (AlCu) alloy (Para. 57).

In view of such combined teachings of Cheng and UESAKA, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a conductive, metallic alloy layer, such as aluminum-copper, for optimization of allowed wavelengths for the structure (see MPEP § 2144.06).   Furthermore, a case of prima facie obviousness exist when using metallic-alloys as the conductive layer for optimization of targeted electromagnetic radiation through electrical characterization such as refractive index (refer to In re Leshin, 277 F.2d 197, 125 USPQ 416 [CCPA 1960], see MPEP § 2144.07).

Referring to claim 13, Cheng teaches, the semiconductor device of claim 8,
wherein each of the plurality of via holes has a dimension of approximately 0.05 micrometers (Fig. 4, Para. 45).
Cheng does not specifically teach, 
a dimension of approximately 0.05 micrometers.  
However, it is noted in Para. 45 that Cheng does teach,
overlapping ranges of 20 nm to approximately 300 nm (or 0.02 µm to approximately 0.3 µm).
In view of such teachings of Cheng, it would have been obvious to one of ordinary skill in the art at the time of the invention to use dimensions that fall within range of dimensions disclosed for the device structure to have an appropriate size for the filtering and passing of specific incident radiation wavelengths of corresponding values (see MPEP § 2144.05 I).  In the case of the disclosed ranges appearing to overlap the claimed ranges of the via holes, a prima facie case of obviousness exists (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 [Fed. Cir. 1997]).  The values are close enough such that It would have been obvious to one skilled in the art would at the time of the invention .

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of UESAKA, and further in view of Gupta [US PG PUB 20050286024] (hereinafter Gupta) and further in view of TAMURA et al. [US PG PUB 20120229759] (hereinafter TAMURA).

Referring to claim 7, Cheng teaches, the collimator of claim 1,
Cheng does not specifically teach, 
wherein the first range of wavelengths is between 780 and 1400 nanometers.
However, it is noted that UESAKA teaches, 
the use of imaging apparatus using only infrared light (Para. 97) which would have been known to one of ordinary skill in the art at the time of the invention to include the range of 780 to 1400 nanometers.  Additionally, uses where ultraviolet radiation sensing would be applied are also mentioned.
Referring to the invention of Gupta, Gupta teaches, 
wherein the first range of wavelengths is between 780 and 1400 nanometers (Fig. 3, Para. 29).
Referring to the invention of TAMURA, TAMURA teaches, 
wherein the first range of wavelengths is between 780 and 1400 nanometers (Para. 7 and 116).
In view of such combined teachings of Cheng, it would have been obvious to one of ordinary skill in the art at the time of the invention to filter wavelengths among the said range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Peterson, 315 

Referring to claim 15, Cheng teaches, the semiconductor device of claim 8,
Cheng does not specifically teach, 
wherein the range of wavelengths is between 780 and 1400 nanometers.
However, it is noted that UESAKA teaches, 
the use of imaging apparatus using only infrared light (Para. 97) which would have been known to one of ordinary skill in the art at the time of the invention to include the range of 780 to 1400 nanometers.  Additionally, uses where ultraviolet radiation sensing would be applied are also mentioned.
Referring to the invention of Gupta, Gupta teaches, 
wherein the range of wavelengths is between 780 and 1400 nanometers (Fig. 3, Para. 29).
Referring to the invention of TAMURA, TAMURA teaches, 
wherein the range of wavelengths is between 780 and 1400 nanometers (Para. 7 and 116).
In view of such combined teachings of Cheng, it would have been obvious to one of ordinary skill in the art at the time of the invention to filter wavelengths among the said range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)), wherein the said range of wavelengths is known to be infra-red (IR) or near-IR electromagnetic radiation/light.  

Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of UESAKA, and further in view of Huang et al. [US PG PUB 20190148145] (hereinafter Huang).

Referring to claim 16, Cheng teaches, a method for forming a semiconductor device, comprising:
forming a collimator structure (610, Fig. 9, Para. 48) on a first substrate (122, Fig. 9, Para. 30) with a first dielectric layer (124, Fig. 9 , Para. 30), 
wherein the collimator structure comprises a plurality of via holes (between each element 610, Fig. 9, Para. 48), 
Cheng does not specifically teach, 
wherein each of the plurality of via holes extends through a second dielectric layer and a second substrate from a first surface of the second dielectric layer to a second surface of the second substrate in a vertical direction.
forming a conductive layer over at least one of the following: 
the first surface of the second dielectric layer and a portion of sidewalls of each of the plurality of via holes of the collimator structure.
	However, it is noted that Cheng teaches, 
wherein each of the plurality of via holes extends through the first dielectric layer (124, Fig. 9 , Para. 30) and the first substrate (122, Fig. 9, Para. 30) from the first surface of the first dielectric layer to a second surface of the first substrate in a vertical direction (Fig. 9), 
Referring to the invention of UESAKA, UESAKA teaches, 
forming a conductive layer (wherein 124 and 125 comprise an electrically conductive light-shielding material layer, Para. 58) over at least one of the following: 
the first surface of the second dielectric layer (wherein it is known that the structures of 124 may be comprised of dielectric material) and a portion of sidewalls of each of the plurality 
Furthermore, referring to the invention of Huang, Huang teaches,
forming a collimator structure (comprising 206 and 208, Fig. 2C, Para. 27) on a first substrate (202, Fig. 2C, Para. 18) with a first dielectric layer (204, Fig. 2C, Para. 18), 
wherein the collimator structure comprises a plurality of via holes (Fig. 2C, Para. 19), 
wherein each of the plurality of via holes extends through a second dielectric layer (208, Fig. 2C, Para. 22) and a second substrate (206, Fig. 2C, Para. 22) from a first surface of the second dielectric layer to a second surface of the second substrate in a vertical direction (extending throughout the top and bottom of layers 208 through 206, respectively, Fig. 2C).
In view of such combined teachings of Cheng, UESAKA, and Huang, it would have been obvious to one of ordinary skill in the art at the time of the invention to include conductive layers to filter specific ranges of wavelengths such as, but not limited to, by the conductive feature varying refractive index of incident and/or phase shifting of electromagnetic radiation.  In the case of using a conductive layer over the dielectric layer, a case of prima facie obviousness exists where it would have been obvious to one of ordinary skills in the art at the time of the invention to use a conductive layer to provide electrical contacts to the sensing elements of the structure (see MPEP § 2144.06 and MPEP § 2144.07).  Additionally, in the case of the semiconductor structure and collimator structure being comprised of dielectric materials, it would be obvious to one of ordinary skill in the art to use dielectric materials (such as low-k dielectrics) to include but not limited to scaling of the structure, minimization of parasitic capacitance, and optimization of other electrical properties achieved through routine experimentation (see MPEP § 2144.05).

Referring to claim 17, Cheng does not specifically teach, 

Referring to the invention of UESAKA, UESAKA teaches,
wherein the conductive layer comprises aluminum copper (AlCu) alloy (Para. 57).
In view of such combined teachings of Cheng and UESAKA, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a conductive, metallic alloy layer, such as aluminum-copper, for optimization of allowed wavelengths for the structure (see MPEP § 2144.06).   Furthermore, a case of prima facie obviousness exist when using metallic-alloys as the conductive layer for optimization of targeted electromagnetic radiation through electrical characterization such as refractive index (refer to In re Leshin, 277 F.2d 197, 125 USPQ 416 [CCPA 1960], see MPEP § 2144.07).

Referring to claim 20, Cheng teaches the method of claim 16,
wherein each of the plurality of via holes has a dimension of approximately 0.05 micrometers (wherein each of the layers 122 and 124 comprising the via holes may range from 100 Å to 3000 Å [0.01 µm to 3.0 µm], Para. 31-32).

Allowable Subject Matter

Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 6, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein a first thickness of the dielectric layer is 

Regarding dependent Claim 14, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein a first thickness of the first dielectric layer is approximately 1 micrometer and a second thickness of the first substrate is approximately 6 micrometers,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Appleby et al. 		[US PG PUB 20030128813]
Cheng et al. 		[US PG PUB 20190348455]
Ho	 		[US PG PUB 20070161186]
Ikuta et al. 		[US PG PUB 20100029027]
Kim et al. 		[US PG PUB 20050161589]
Lee et al.		[US PG PUB 20200210669]
Lee et al.		[US PG PUB 20200266226]
Lin et al. 		[US PG PUB 20190157337]
Tseng et al.		[US PG PUB 20190347462]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819